1                                                                     Honorable Thomas S. Zilly

2

3

4

5

6

7                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
8                                    AT SEATTLE

9
       PHILIPS ORAL HEALTHCARE, LLC
10                                                     No. 2:18-cv-01032-TSZ
                               Plaintiff,
11                                                     ORDER GRANTING PLAINTIFF’S
                v.                                     MOTION FOR LEAVE TO FILE
12                                                     OVERLENGTH MOTION FOR
       SHENZHEN SINCERE MOLD                           DEFAULT JUDGMENT AND
13     TECHNOLOGY CO., LTD.;                           PERMANENT INJUNCTION
       SHENZHEN VBATTY TECHNOLOGY
14     CO., LTD.; SHENZHEN HIGH SIDA
       TECHNOLOGY CO., LTD.;
15     SHENZEHN HERSHELLY
       TECHNOLOGY CO., LTD.; and
16     ZHONGSHAN BESTCLEAN BRUSH
       CO., LTD.,
17
                               Defendants.
18

19          The Court has received and reviewed Plaintiff Philips Oral Healthcare, LLC’s
20   (“Philips”) Motion, docket no. 30, for Leave to File an Overlength Motion for Default
21   Judgment against defendants Shenzhen Sincere Mold Technology Co., Ltd., Shenzhen
22   Vbatty Technology Co., Ltd., Shenzhen High Sida Technology Co., Ltd., Shenzhen
23   Hershelly Technology Co., Ltd., and Zhongshan BestClean Brush Co., Ltd. pursuant to
24   LCR 7(f). For good cause showing, IT IS HEREBY ORDERED that Philips’ motion is
25   GRANTED. Philips is hereby granted leave to file a motion for default judgment which
26   will not exceed 35 pages, exclusive of the following items: caption page, table of contents,


      ORDER GRANTING PLNTF’S MTN FOR LEAVE TO
      FILE OVERLENGTH MTN FOR DEFAULT                                     1420 FIFTH AVENUE, SUITE 1400
      JUDGMENT AND PERMANENT INJUNCTION - Page 1                            SEATTLE W ASHINGTON 98101
                                                                           T 206.516.3800 F 206.516.3888
      NO. 2:18-cv-01032-TSZ
1       table of authorities, accompanying declarations and exhibits, signature blocks, and

2       certificates of service.

3
                DATED: December 17, 2018.
4

5

6
                                                            A
                                                            Thomas S. Zilly
7                                                           United States District Judge

8       Presented by:

9       YARMUTH WILSDON PLLC

10      By: s/John H. Jamnback
        John H. Jamnback, WSBA No. 29872
11      1420 Fifth Avenue, Suite 1400
        Seattle, WA 98101
12      Telephone: 206.516.3800
        Facsimile: 206.516.3888
13      jjamnback@yarmuth.com
14
        FINNEGAN, HENDERSON, FARABOW,
15       GARRETT & DUNNER, LLP
        Mark Sommers (pro hac vice)
16      901 New York Avenue, NW
        Washington, DC 20001
17      Telephone: 202.408.4000
        Facsimile: 202.408.4400
18      mark.sommers@finnegan.com
19      FINNEGAN, HENDERSON, FARABOW,
         GARRETT & DUNNER, LLP
20
        Morgan E. Smith (pro hac vice)
21      3300 Hillview Avenue
        Palo Alto, CA 94304
22      Telephone: 650.849.6600
        Facsimile: 650.849.6666
23      morgan.smith@finnegan.com

24      Attorneys for Plaintiff
        Philips Oral Healthcare, LLC
25

26


            ORDER GRANTING PLNTF’S MTN FOR LEAVE TO
            FILE OVERLENGTH MTN FOR DEFAULT                                  1420 FIFTH AVENUE, SUITE 1400
     1064.01JUDGMENT
             sl130607    AND PERMANENT INJUNCTION - Page 2                     SEATTLE W ASHINGTON 98101
                                                                              T 206.516.3800 F 206.516.3888
            NO. 2:18-cv-01032-TSZ
